Citation Nr: 9914576	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine with 
sciatic nerve involvement, on appeal from the initial grant 
of service connection.

2.  Entitlement to a compensable evaluation for degenerative 
changes of the fibulo-talus joint, residuals of a right ankle 
injury, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1994.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 1994 rating determination by the St. Petersburg, 
Florida Regional Office (RO), which established service 
connection for degenerative joint disease of the lumbosacral 
spine with sciatic nerve involvement and degenerative changes 
of the fibulo-talus joint, the residuals of a right ankle 
injury.  Ten percent and noncompensable evaluations were 
assigned, respectively.   This case was previously before the 
Board in December 1996 and remanded for additional 
development and adjudication.

A hearing was conducted before a member of the Board at the 
RO in September 1997, the transcript of which is of record.  
The Board remanded this case in December 1997 for further 
development of the evidence.


FINDINGS OF FACT

1.  The evidence required for proper and equitable 
adjudication of the issues on appeal has been obtained. 

2.  The veteran's service-connected lumbar spine disability 
is manifested by low back pain, numbness and moderate to 
slight limitation of motion.

3.  The service-connected right ankle disability is primarily 
manifested by mild limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the lumbar spine with sciatic nerve 
involvement have been met during the entire appeal period at 
issue.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Codes 5292 
and 5293 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the fibulo-talus joint, the 
residuals of a right ankle injury, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.31, 4.40, 4.45, 4.59, 4.71a, Code 5271 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show that the 
veteran injured his back while parachuting in 1989.  He was 
treated periodically for lower back pain radiating into the 
right lower extremity for the remainder of service.  In 1993 
he sustained a right ankle injury.  He was treated for 
swelling and pain and was placed in a cast for 2-1/2 weeks.

On post service examination in September 1994 the veteran 
complained of low back pain and pain down the back of the 
right leg to the knee.  He also complained of some pain and 
stiffness in the right ankle.  He reported that he did not 
fracture the ankle but had a sprain.  He has had no 
operations or other procedures.  He had no other complaints 
other than occasional back pain, pain down the back of the 
right leg to the knee and occasional right ankle pain and 
stiffness.  On examination the veteran was able to walk on 
his heels and toes without any difficulty.  He could touch 
his toes and do full knee bends.  The veteran was able to 
flex his back to 95 degrees.  There was no tenderness or 
deformity noted.  Examination of the right ankle showed no 
swelling or deformity and normal range of motion.  Straight 
leg raising on the right was limited to 45 degrees on both 
sides.  There was mild sciatic nerve tenderness on the right 
none on the left and the buttocks and posterior, right thigh.  
X-rays of the right ankle showed mild degenerative changes of 
the fibula talus joint, but otherwise unremarkable.  The 
lumbosacral spine revealed mild degenerative changes somewhat 
greater at the level of L5-S1, disc spaces were relatively 
well preserved and sacroiliac joints were open.  The 
diagnoses were degenerative joint disease of the lumbosacral 
spine with right sciatic nerve involvement, minimal, and 
residual injury of the right ankle, minimal.  

In November 1994, service connection was established for 
degenerative joint disease of the lumbosacral spine with 
right sciatic nerve involvement and a 10 percent evaluation 
was assigned.  Service connection was also established for 
degenerative changes of the fibulo-talus joint, residuals of 
a right ankle injury, and a noncompensable evaluation was 
assigned.

In September 1997, the veteran appeared and presented 
testimony at a hearing before a Traveling Member of the 
Board.  He testified that he spends a lot of time sitting and 
driving in his job as a law enforcement officer and that 
sitting or standing for prolonged periods caused pain in the 
lower back that radiates down the right leg to the lower 
knee.  He testified that his back bothers him at least once 
during the course of a week and that the time between 
episodes has decreased and that the episodes last a bit 
longer, sometimes as long as six hours.  He also testified 
that he sometimes has numbness and that he takes over-the-
counter medications three to four times a week.  He then 
testified that his right ankle sometimes gives out on him and 
that he wears high boots to support his ankles.  The veteran 
testified that at times he has pain and swelling on twisting 
activities.  

On VA examination in July 1998 the veteran reported that he 
loses some time from work because of his back.  He reported 
that his back will not tolerate running or prolonged sitting 
and that he sometimes has numbness down the posterior surface 
of the right leg.  There was no numbness at the time of the 
examination.  He reported that his ankle bothers him very 
little now and that he could  walk 1-1/2 miles and tries to do 
so several times a week.  If the veteran attempts to run his 
ankle and back bother him.  The veteran described the low 
back pain as radiating down the posterior surface of the 
right thigh when his back is bothering him, characteristic of 
sciatic nerve impingement.  Range of motion of the low back 
was forward flexion to 60 degrees, backward extension to 20 
degrees, lateral bending to 30 degrees, bilaterally and 
rotation to 25 degrees, bilaterally.  Straight leg raising 
was positive on the left at 75 degrees and on the right at 45 
degrees.  The veteran could do a full knee bend without 
problem and could walk on toes and heels without difficulty.  
Range of motion of the right ankle was normal in all 
directions and there was no obvious sign of instability or 
reduced motion.  The diagnoses were spondylosis of the lumbar 
spine with limited motion.  X-ray examination showed 
questionable pars interarticularis defect at L5-S1 and 
history of right ankle sprain, remote, asymptomatic with 
normal physical examination.  X-ray examination was negative 
for degenerative joint disease.  The examiner reported that 
in the last year the veteran lost about 1-1/2 weeks from his 
work as a law enforcement officer because of problems with 
his back, largely due to pain and limited motion brought on 
by unwise action such as running.  

Analysis.  The Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented claims which are 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).

I.  Lumbar Spine

The veteran's lumbar spine is rated under Codes 5292 and 5293 
indicating that it involves intervertebral disc syndrome and 
may also be based on limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.27 (1998).  A 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine and a 40 percent 
rating is warranted for severe limitation of motion of the 
spine.  38 C.F.R. § 4.71a, Code 5292 (1998).

Also potentially relevant is 38 C.F.R. § 4.71a, Code 5293, 
which pertains to intervertebral disc syndrome.  A 10 percent 
disability rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 evaluation is the maximum evaluation for this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a Code 5293 (1998).

The Board notes that based solely on objective measurements 
of limitation of motion, the veteran would warrant a 20 
percent evaluation.  The July 1998 VA examination showed 
lateral side bending and rotation were only slightly limited.  
However, there was moderate limitation of motion in forward 
flexion and extension of the lumbar spine with forward 
flexion to 60 degrees and backward extension to 20 degrees.  
These findings reflect moderate, but not more than moderate, 
limitation of lumbar motion.  38 C.F.R. § 4.71a, Code 5292 
(1998).

While the evidentiary record does show some radiation of pain 
into the right lower extremity, it does not substantiate that 
the veteran's low back disability is reflective of severe 
intervertebral disc syndrome, the criteria for the next 
higher evaluation of 40 percent under Code 5293.  Although 
questionable pars interarticularis defect involving the L5-S1 
area has been noted, significant neurological findings 
appropriate to that site have not been demonstrated.  At the 
September 1994 VA examination, radiating back pain was 
described as occasional.  At the July 1998 examination, while 
indicating that he misses some time from work due to his 
back, the veteran indicated that he is doing better since he 
does not have to run, as he did in service.  There is no 
evidence that the veteran is entitled to a higher rating 
under Code 5293 as the evidence does not suggest that he has 
severe intervertebral disc syndrome with intermittent relief. 

Having reviewed the evidence of record and examination 
findings, the Board is of the opinion that the disability 
picture associated with the veteran's lumbar spine disability 
more nearly comports with the criteria for a 20 percent 
evaluation.  An evaluation in excess of 20 percent is not 
warranted as severe limitation of motion has not been 
demonstrated.  An increased evaluation under the criteria of 
38 C.F.R. § 4.40 for pain is not warranted as pain is 
contemplated in the current 20 percent evaluation under Code 
5292 and examination has not disclosed objective evidence of 
pain on motion, weakness, fatigability, etc.  In making this 
determination, the Board has considered the veteran's hearing 
testimony, which is considered credible insofar as he 
described impairment due to his service-connected disability.

The preponderance of the evidence therefore shows that a 20 
percent rating is warranted during the entire appeal period 
at issue.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5292 (1998).  At no 
time has the low back disorder been shown to be more than 20 
percent disabling.


II.  Right Ankle

The veteran's right ankle is currently evaluated under Code 
5271.  Under Code 5271 a 10 percent evaluation is assigned 
for moderate limitation of motion of the ankle, and a 20 
percent evaluation is assigned for marked limitation of 
motion of the ankle.  Normal ankle dorsiflexion is to 20 
degrees and normal plantar flexion is to 45 degrees.  
38 C.F.R. § 4.71, Plate II (1998).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

The medical evidence since service connection was established 
effective in August 1994, does not demonstrate that the 
veteran has sought additional treatment for his right ankle 
disability.  When examined in September 1994, the veteran 
complained of pain and stiffness.  Examination revealed 
normal range of motion with no swelling or deformity.  On VA 
examination of the right ankle in July 1998 there were no 
objective signs of instability or reduced motion noted.  The 
examiner reported that range of motion was normal and X-rays 
were negative for any abnormality.  The Board finds that the 
weight of the evidence demonstrates that the veteran's right 
ankle injury residuals are appropriately rated as 
noncompensable disabling under Code 5271 and have been no 
more than noncompensably disabling at any time since his 
separation from service.

Also, there has been no objective medical opinion or 
radiological evidence that the veteran's right ankle joint is 
fixed in one position and no malunion has been found of the 
right ankle.  Thus, an evaluation under Codes 5270, 5272 and 
5273 is not appropriate.  38 C.F.R. § 4.71 (1998).  It is 
further noted that the actual level of disability as a result 
of the right ankle injury does not more nearly approximate a 
moderate foot injury.  He has a normal gait and can walk on 
his toes and heels without difficulty  Therefore, an 
evaluation under Code 5284 is not warranted.  38 C.F.R. 
§ 4.71 (1998).

The Board has considered the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 and whether a higher rating is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds, however, that the application of these sections does 
not result in a higher rating for the right ankle disability.  
First, as indicated above, limitation of motion of the right 
ankle was normal in all directions.  Second, there was a lack 
of objective medical evidence supporting the veteran's 
contentions that he suffered any additional functional loss 
and/or limitation of motion.  He used no assistive devices 
and did not wear a brace.  Significantly, at the time of VA 
examination in July 1998 he was able to perform all right 
ankle movements and there was no evidence of instability, 
atrophy, discoloration or weakness indicative of additional 
functional loss.  He indicated that the ankle bothers him 
very little now.  He walks approximately 1-1/2 miles several 
times a week.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

In this case, the Board finds that the noncompensable 
disability rating is sufficient to compensate for the right 
ankle impairment.  Thus, the current level of disability 
shown is encompassed by the rating assigned and with due 
consideration to the provision of 38 C.F.R. § 4.7, a 
compensable evaluation is not warranted for any portion of 
the time period under consideration.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999), but concludes that they are not warranted as 
the veteran's right ankle disability is not shown to have 
been more than noncompensably disabling at any time since 
service separation.  As the preponderance of the evidence is 
against the veteran's claim for increased compensation, the 
reasonable doubt doctrine does not apply.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).

Consideration has also been given to assigning extraschedular 
evaluations.  An extraschedular evaluation is appropriate 
where the schedular evaluation is found to be inadequate.  
The governing norm is that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  In the present case, the veteran is 
not shown to have been hospitalized since service for his low 
back or right ankle disability.  He has also not demonstrated 
that his law enforcement job has been significantly affected 
by his right ankle disorder.  While his back disability 
causes him to miss some time from work - 1-1/2 weeks in the 
last year as reported at the most recent rating examination, 
this does not rise to the level of marked interference.  
Rather, the evidence shows that the veteran has been able to 
function well in spite of his service-connected disabilities.  
Thus, entitlement to an extraschedular evaluation is not 
shown.  The Board has considered the veteran's hearing 
testimony in making this decision and considers the testimony 
credible insofar as the veteran described his symptoms and 
beliefs in the merits of his claim.  He is not competent, 
however, to offer a medical diagnosis or opinion concerning 
his right ankle disorder.


ORDER

A 20 percent rating for degenerative joint disease of the 
lumbosacral spine with sciatic nerve involvement is granted, 
subject to the regulations governing payment of monetary 
awards.

A compensable evaluation for degenerative changes of the 
fibulo-talus joint, residuals of a right ankle in jury, is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

